DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: A method of operating a vehicle in an autonomous driving mode according to an embodiment of Fig.9.
Species 2: A method of operating a vehicle in an autonomous driving mode according to an embodiment of Fig.10.
The species are independent or distinct because some limitations recited in species 1 are not required in species 2 and vice versa. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search, for example searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with applicant’s representative Andrew Zidel on 07/07/2022 a provisional election was made without traverse to prosecute the invention of species 2, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more heavily” in claim 13 is a relative term which renders the claim indefinite. The term “more heavily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al US 2021/0089039 A1 (hence Schultz) in view of Lee US 2007/0142996 A1 (hence Lee).
In re claim 11, Schultz discloses a system and method for avoiding contact between autonomous and manned vehicles caused by loss of traction (Abstract) and teaches the following:
A method of operating a vehicle in an autonomous driving mode (Abstract, 0015, and Paragraph 0024), the method comprising:
generating, by one or more processors of the vehicle, an initial friction estimation based on a road surface classification for a portion of a roadway and weather data for an external environment of the vehicle (Paragraph 0017);
generating, by the one or more processors, an on-line friction estimate based on the initial friction estimation, pose information of the vehicle on the portion of the roadway, and speed information of the vehicle (Paragraphs 0016, 0018, and 0031-0038);
generating, by the one or more processors, a set of acceleration limits based on the on-line friction estimate and the pose information (Paragraphs 0027-0030);
and controlling the vehicle along the roadway, by the one or more processors in the autonomous driving mode, according to the set of acceleration limits (Paragraphs 0024, and 0041)
However, Schultz teaches vehicle speed and the types and conditions of the vehicle tires (Paragraph 0018) doesn’t explicitly teach the following:
wheel speed information
Nevertheless, Lee discloses a vehicular adaptive cruise control system and method that can adapt in real-time to tire and road conditions, vehicular weight, dynamics of the host vehicle, as well as other factors, to offer improved collision avoidance and warning (Abstract) and teaches the following:
wheel speed information (Paragraphs 0026)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Schultz reference to include the road information that includes a wheel speed of each wheel, the current running speed of the host vehicle, and the slip ratio of each wheel in calculating the maximum friction coefficient of the road, as taught by Lee, in order to offer an improved collision avoidance and warning (Lee, Abstract).
In re claim 12, Schultz teaches the following:
wherein generating the initial friction estimate includes adjusting friction bounds according to a wetness along the portion of the roadway (Paragraph 0018)
In re claim 13, Schultz teaches the following:
wherein generating the initial friction estimate includes weighting the road surface classification more heavily than the weather data (Paragraph 0017, “a terrain surface coefficient of friction estimation module 224, which is configured to receive weather data”)
In re claim 14, Schultz discloses the structural elements of the claimed invention but does teach the following:
wherein the on-line friction estimate is further based on additional information associated with how much torque is applied to one or more tires of the vehicle
Nevertheless, Lee describe above teaches the following:
wherein the on-line friction estimate is further based on additional information associated with how much torque is applied to one or more tires of the vehicle (Paragraphs 0016, 0019, and 0034)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Schultz reference to include a traction force calculator for calculating a traction force applied on each tire; and a normal force calculator for calculating a normal force applied on each tire in calculating the friction coefficient, as taught by Lee, in order to offer an improved collision avoidance and warning (Lee, Abstract).
In re claim 15, Lee teaches the following:
wherein the additional information includes at least one of actuation forces or a tire normal force estimation (Paragraphs 0016, 0019, and 0034)
In re claim 16, Schultz teaches the following:
wherein the on-line friction estimate is adaptive in real-time during driving along the portion of the roadway (Paragraphs 0016, 0018, and 0031-0038)
In re claim 17, Schultz teaches the following:
wherein generating the set of acceleration limits includes generating a set of corrective control inputs and recovery state information (Paragraphs 0024, and 0041)
In re claim 18, Schultz teaches the following:
wherein the recovery state information provides a target trajectory for stabilizing the vehicle (Fig.1, and Paragraphs 0024, and 0041)
In re claim 19, Schultz teaches the following:
wherein the set of acceleration limits is associated with a set of corrective control inputs and a set of primary control inputs, the set of corrective control inputs being obtained from the on-line friction estimate and the pose information, and the set of primary control inputs being obtained from the on-line friction estimate and trajectory information of the vehicle (Paragraphs 0016, 0018, 0024, 0031-0038, and 0041)
In re claim 20, Schultz teaches the following:
wherein controlling the vehicle is performed based on a combination of the corrective control inputs and the primary control inputs (Fig.1, and Paragraphs 0024, and 0041)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krueger et al US 2018/0244271 A1 discloses systems and methods for determining a performance capability and controlling the autonomous vehicle based on the performance capability.
Zheng et al US 2022/0212677 A1 discloses a method for vehicle driver habituation to slippery road condition.
Packwood-Ace US 2016/0214608 A1 discloses a cruise control system configured to select a driving control profile for cruise controlling the vehicle in dependence upon an environmental and/or situational status of the vehicle as determined by the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669